      Case: 1:20-cv-02470 Document #: 16 Filed: 11/04/20 Page 1 of 3 PageID #:60




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                           )
SOUTHWEST AREAS PENSION FUND;                           )
and CHARLES A. WHOBREY, as Trustee,                     )
                                                        )   Case No. 20 C 2470
                                    Plaintiffs,         )
                  v.                                    )   Honorable Charles P. Kocoras
                                                        )   District Judge
C. C. DILLON CO.,                                       )
a Missouri corporation,                                 )
                                                        )
                                    Defendant.          )

                                     PLAINTIFFS’ AGREED MOTION
                                  FOR ENTRY OF CONSENT JUDGMENT

         Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund (the

“Pension Fund”), and Charles A. Whobrey, as Trustee, hereby move this Court to enter

a consent judgment in favor of Plaintiffs and against Defendant, C. C. Dillon Co. (“Dillon”).

In support of this agreed motion, Plaintiffs state as follows:

         1.       Plaintiffs filed the Complaint to collect withdrawal liability, interest and

penalties from Dillon under the Employee Retirement Income Security Act of 1974

(“ERISA”) as amended by the Multiemployer Pension Plan Amendments Act of 1980, 29

U.S.C. § 1001 et seq.

         2.       The parties have agreed to the entry of a consent judgment in favor of the

Pension Fund and against Dillon. A copy of the proposed Consent Judgment is attached

hereto as Exhibit 1. The proposed Consent Judgment will also be submitted electronically

to the Court’s e-mail address for proposed orders.




TM: 599856 / 20410017 / 11/4/20                   -1-
      Case: 1:20-cv-02470 Document #: 16 Filed: 11/04/20 Page 2 of 3 PageID #:61




         3.       Prior to the filing of this motion, Plaintiffs’ counsel, Anthony E. Napoli,

communicated with Defendant’s counsel, Timm W. Schowalter, who stated that he

agreed to the granting of this motion.

         WHEREFORE, Plaintiffs, Central States, Southeast and Southwest Areas Pension

Fund and Charles A. Whobrey, as Trustee, respectfully request that the Court enter the

Consent Judgment attached hereto as Exhibit 1.

                                                     Respectfully submitted,

                                                      /s/Anthony E. Napoli
                                                     Anthony E. Napoli
                                                     Attorney for Plaintiffs
                                                     Central States Funds
                                                     8647 W. Higgins Road, 8th Floor
                                                     Rosemont, Illinois 60631
                                                     (847) 939-2469
                                                     ARDC # 06210910
November 4, 2020                                     tnapoli@centralstates.org




TM: 599856 / 20410017 / 11/4/20                -2-
      Case: 1:20-cv-02470 Document #: 16 Filed: 11/04/20 Page 3 of 3 PageID #:62




                                  CERTIFICATE OF SERVICE

         I, Anthony E. Napoli, one of the attorneys for the Plaintiffs, certify that on November

4, 2020, I electronically filed the foregoing Plaintiffs’ Agreed Motion for Entry of Consent

Judgment with the Clerk of the Court using the ECF system. This filing was served on all

parties indicated on the electronic filing receipt via the ECF system.


                                                     /s/ Anthony E. Napoli
                                                     ATTORNEY FOR PLAINTIFFS




TM: 599856 / 20410017 / 11/4/20                -3-
